The opinion of the Court was delivered by
Weight, A. J.
It appears that, some time between the 1st day of July, 1864, and the 30th of April, 1865, the plaintiff made a contract with the Greenville and Columbia Railroad Company to furnish persons to labor for said company.
The following persons were furnished, to wit: George, Carson, Moses, Jerry, Geoffrey, Marcus, Harry, Charles, Adam, Emanuel, Robert and Amos.
These persons performed the labor required by the said railroad company. This fact is admitted in the defendant’s answer.
•The plaintiff claims that the persons ho furnished the defendants as laborers at the time were his slaves, and continued such till some time in 1865, when they were emancipated; while the defendants claim that the said persons were free from January 1, 1863, by virtue of the emancipation proclamation of the President of the United States, and, therefore, they are not indebted to the plaintiff for the services which the said persons rendered the said railroad company.
It is clear that the plaintiff had control of the services of the said persons, and that the defendants so regarded him; otherwise, they would not have contracted with him for the services of the said laborers.
In this case, two questions present themselves for the consideration of this Court:
1st. The defendants having hired from the plaintiff several persons to perform service, and the persons having rendered the required service, are the defendants liable to the plaintiffs for the wages of the said persons ?
2d. In what way could the emancipation proclamation of the President of the United States affect these laborers which plaintiff *314claims were his slaves during the' time they rendered service to the defendants ?
The latter question we do not consider material to the proper disposition of this case.
The defendants having made an agreement with the plaintiff for the labor of some persons, whose services the plaintiff controlled at the time, and the persons having rendered the required service to the defendants, the defendants are liable to the plaintiff for the wages of the said persons during the time they served them, whether the said laborers were or were not slaves.
This fact is too plain for discussion.
The motion is dismissed.
. Moses, C. J., and Willard, A. J., concurred.